Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Isaac Lee Woods appeals the district court’s judgment dismissing his civil rights complaint. We have reviewed the court’s orders and the record and affirm substantially for the reasons stated by the district court. See Woods v. County of Wilson, No. 5:10-ct-03118-BO (E.D.N.C. Feb. 6, 2014). Insofar as the court dismissed the complaint without prejudice against Wake County and the Wake County Defendants for failing to exhaust administrative remedies, even if the Defendants failed to show that Woods had available administrative remedies that he failed to utilize, we affirm on the basis that Woods failed to state a claim against those Defendants. See Ellis v. Louisiana-Pacific Corp., 699 F.3d 778, 786-87 (4th Cir.2012) (this court may affirm on alternate grounds). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.